Application for resale of mortgaged promises and for directions as to the order cf sale. The Beekman mortgage directed to be paid out of the proceeds of the land sold by Yan Rensselaer to Van Epps; and the proceeds of the island property directed to be paid to Van Rensselaer or to those who have the prior liens thereon. Sale of the island property permitted to stand ; but the sale of the lot upon the main land set asido, and mastor directed to resell it upon a notice of six weeks, and to put it up at the sum otfered by the Trust Company. 4